        Case 2:13-cr-00106-DOCUNITED
                                Document 292 Filed
                                     STATES        11/28/18COURT
                                              DISTRICT      Page 1 of 2 Page ID #:2622
                                           CENTRAL DISTRICT OF CALIFORNIA

                                                       CRIMINAL MINUTES - TRIAL


   Case No.         CR 13-0106-DOC                                                                         Date        November 28, 2018

   Present: The Honorable        David O. Carter, U.S. District Judge
   Interpreter      N/A
                                                   Debbie Gale, Deborah Parker,                               Christopher R. Brunwin
           Deborah Lewman                                  CourtSmart                                             Steven R. Welk
                 Deputy Clerk                           Court Reporter/Recorder                                  Assistant U.S. Attorney


                 U.S.A. v. Defendant(s):                 Present Cust. Bond                 Attorneys for Defendants:          Present App. Ret.

David Santillan, Representative of                          X               X          Joseph A. Yanny                            X                   X
Mongol Nation, an Unincorporated                                                       Stephen Stubbs                             X                   X
Corporation
           Day COURT TRIAL                                  14th     Day JURY TRIAL                                   Death Penalty Phase

           One day trial;         Begun (1st day);      X    Held & continued;                 Completed by jury verdict/submitted to court.

           The Jury is impaneled and sworn.

           Opening statements made
           b
    X      Witnesses called, sworn and testified.

    X      Exhibits identified                               X       Exhibits admitted

           Government rests.                          Defendant(s)                                                                            rest.

           Motion for mistrial by                                               is          granted               denied              submitted

           Defendant’s Motion for judgment of acquittal (FRCrP 29)              is          granted               denied              submitted

           Closing arguments made                  Court instructs jury                         Bailiff sworn

           Clerk reviewed admitted         exhibits with counsel to be submitted to the Jury/Court for deliberations/findings.

           Alternates excused                      Jury retires to deliberate                   Jury resumes deliberations

           Finding by Court as follows:                                              Jury Verdict as follows:

   Dft #                 Guilty on count(s)                                          Not Guilty on count(s)

           Jury polled                                             Polling waived

           Filed Witness & Exhibit lists                 Filed Jury notes              Filed Jury Instructions              Filed Jury Verdict

           Dft #            Referred to Probation Office for Investigation & Report and continued to                              for sentencing.

           Dft #            remanded to custody.            Remand/Release#                    issd.          Dft #        released from custody.

           Bond exonerated as to Dft #

CR-78 (10/08)                                            CRIMINAL MINUTES - TRIAL                                                          Page 1 of 2
        Case 2:13-cr-00106-DOCUNITED
                                Document 292 Filed
                                     STATES        11/28/18COURT
                                              DISTRICT      Page 2 of 2 Page ID #:2623
                                   CENTRAL DISTRICT OF CALIFORNIA

                                            CRIMINAL MINUTES - TRIAL


    X     Case continued to   November 29, 2018 at 8:00 a.m.    for further trial/further jury deliberation.

          Other:




                                                                                                   4             :    45

                                                                 Initials of Deputy Clerk                      djl




CR-78 (10/08)                                 CRIMINAL MINUTES - TRIAL                                               Page 2 of 2
